ONLINE CONSORTIUM CORP. Suite 2250  1055 West Georgia Street P.O. Box 11133, Vancouver, B.C. V6E 3P3 Tel: (604) 689-4200 Fax: (604) 688-2205 NEWS RELEASE Notice of Name and Symbol Change July 11, 2003 Trading Symbol: TSX-V ONN NASDAQ ONNCF Vancouver, British Columbia, Canada - Online Consortium Corp. ("Online or the "Company") announces that it has received regulatory approval to change its name to Equicap Financial Corp. Pursuant to a special resolution passed by shareholders at the Companys Annual General Meeting held on December 10, 2002, the Company has changed its name from Online Consortium Corp. to Equicap Financial Corp. There is no consolidation of capital. Effective at the opening July 11, 2003 the common shares of Equicap Financial Corp will commence trading on the TSX Venture Exchange under the new trading symbol of "EQF". The common shares of Online Consortium Corp. will be delisted. Also effective July 11, 2003, Equicap Financial Corp. shares will be quoted to trade on the Bulletin Board of the NASDAQ under the symbol "EQFCF".
